Citation Nr: 0505955	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1968 to July 1969.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In his Notice of Disagreement, received by the RO in 
January 2003, and in his substantive appeal (VA Form 9), 
dated in July 2003, the veteran raised contentions to the 
effect that service connection was warranted for the 
residuals of exposure to Agent Orange, including prostate 
cancer, a urinary disorder, erectile dysfunction, and a 
disorder of the colon.  He also claimed entitlement to 
service connection for bilateral hearing loss disability 
and for tinnitus.  Those claims have not been certified 
to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board 
has no jurisdiction over those claims, and they will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  However, they are referred to 
the RO for appropriate action.

In January 2005, the veteran had a hearing at the RO 
before the Board.  A transcript of his testimony has been 
placed in his claims file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.




REMAND

The veteran seeks a disability rating in excess of 50 
percent for his service-connected PTSD.  

Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4.  PTSD is rated 
in accordance with 38 C.F.R. § 4.130, DC 9411 (2004).  

The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended 
to compensate, as far as can practicably be determined, 
the average impairment of earning capacity resulting from 
such diseases and injuries and their residual conditions 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In the area of mental disorders, impairment in 
work efficiency and social relationships is the focus of 
the criteria in the rating schedule for assessing the 
average impairment of earning capacity.  Therefore, in 
addition to medical records, records or documents 
confirming testimony regarding difficulty with employment 
due to service-connected disability may be relevant to a 
claim for an increased schedular rating.

Reasons for remand:  All records relevant to this claim 
have not been obtained and included in the claims file, 
and the GAF designations on examinations reports differ 
from each other to a significant degree and, in the case 
of May 2002 and May 2003, the GAF's assigned differ to a 
significant degree from descriptions of the severity of 
disability within the reports themselves.  (GAF stands 
for global assessment of functioning which reflects the 
psychological, social, and occupational functioning of 
those with psychiatric disability on a hypothetical 
continuum of mental health-illness.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV).

Evidence submitted in support of the veteran's claim 
includes outpatient records reflecting his treatment at 
the Atlanta VA Medical Center (MC) from July 2001 through 
June 2003.  On July 17, 2001, and on October 22, 2001, he 
reportedly had appointments with the Mental Health 
service.  The clinical records of those appointments have 
not been associated with the claims file.  

During several appointments with the VA Mental Health 
service, the treating psychiatrist assigned the veteran a 
GAF ranging from 55 to 58.  A GAF of 55-60 indicates 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 240, 242 (1995).  In 
May 2002 and May 2003, the veteran underwent psychiatric 
examinations which were performed on a fee basis for the 
VA.  The same examiner conducted both examinations and 
concluded that the veteran's PTSD was moderate in degree.  
However, he assigned GAF's of 50 and 51.  A GAF of 50 is 
indicative of serious impairment in social occupational, 
or school functioning.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

During his January 2005 hearing, the veteran testified 
that he continued to receive psychiatric treatment 
approximately every three months at the Atlanta VAMC.  He 
also testified that he was participating in group therapy 
sessions.  His representative noted that the records on 
file did not show the veteran's treatment past June 2003.  
He suggested that it might be helpful to obtain the 
records of that subsequent treatment.

During his hearing, the veteran also testified that on 
one occasion, he had struck his eldest daughter and that 
she had called the police.  A report of that incident has 
not been associated with the claims folder.

During his hearing, the veteran also testified that he 
worked for Pizza Hut and/or Delta Airlines.  He stated 
that he been counseled by his supervisors in relation to 
his job performance at Delta Airlines.  The veteran's 
employment records have not been requested for 
association with his claims folder.  

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1.  Request that the Atlanta VAMC 
furnish the following:  a) records of 
the veteran's treatment from 
November 2000 through October 2001, 
including, but not limited to, 
records of his psychiatric treatment 
on July 17, 2001, and on October 22, 
2001; b) records of the veteran's 
treatment from June 2003 through the 
present; and c) records associated 
with the veteran's group therapy from 
November 2000 through the present.  
Finally, request that the veteran 
provide any such records he may have 
in his possession.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from whom they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Request that the veteran identify 
the following:  the time and place of 
the incident in which he struck his 
eldest daughter; the location (i.e., 
name of the town, city, county, or 
state) of the police authorities 
called to handle the incident; and 
any legal ramifications stemming from 
such incident, e.g., plea agreements, 
convictions, jail time, probation, 
house arrest, fines, community 
service, court-ordered counseling, 
and/or restraining orders.  Then 
contact the authorities and obtain a 
copies of any associated police 
reports or any reports associated 
with the legal resolution of the 
incident.  

3.  Request that the veteran provide 
a history of his employment since 
November 2000, including, but not 
limited to, the name and address of 
each employer, as well as the dates 
of each period of employment.  Such 
information must include, but is not 
limited to, that associated with his 
employment at Pizza Hut and Delta 
Airlines.  Failures to respond or 
negative replies to this request 
should be noted in writing and 
associated with the claims folder.  

4.  When the actions in paragraph 3 
have been completed, contact each 
employer/former employer and request 
copies of the veteran's employment 
records from November 2000 to the 
present, including, but not limited 
to, employment applications, medical 
records and the reports of any pre-
employment examinations; job 
descriptions; reports of job 
training; reports of duty limitations 
or job changes and the reasons for 
such limitations or changes; reports 
of workman's compensation claims or 
claims for other disability benefits; 
reports of vocational rehabilitation 
or job retraining; counseling 
statements; reports of union 
involvement; and reports of 
termination and any associated 
severance pay.  Such information must 
include, but is not limited to, that 
associated with his employment at 
Pizza Hut and Delta Airlines.  If the 
employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

If it is necessary to obtain the 
veteran's authorization to obtain 
such records, request that he provide 
the appropriate authorization.  
Failures to respond or negative 
replies to any request should be 
noted in writing and associated with 
the claims folder.  If the requested 
records are unavailable, notify the 
veteran of that fact in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

5.  When the actions in paragraphs 1, 
2, 3, and 4 have been completed, 
schedule the veteran for a 
psychiatric examination to determine 
the extent of impairment resulting 
from his service-connected PTSD.  All 
indicated tests and studies must be 
performed and any necessary 
consultations must be scheduled.  The 
claims file must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
file has, in fact, been reviewed.  

With respect to each of the symptoms 
identified in the criteria for 
evaluating mental disorders, 
38 C.F.R. § 4.130, DC 9411, the 
examiner must indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD 
must be distinguished from those of 
any other psychiatric disorder found 
to be present, if any.  The examiner 
must also provide a GAF based solely 
upon the PTSD and provide an 
explanation of the significance of 
the GAF score assigned.  The 
rationale for all opinions expressed 
must be provided.  

6.  When all of the requested actions 
have been completed, undertake any 
other development needed and then 
readjudicate the issue of entitlement 
to a rating in excess of 50 percent 
for PTSD.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).

